Citation Nr: 1014863	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  05-08 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a liver condition, 
claimed as secondary to herbicide, asbestos or ionizing- 
radiation exposure.

2.  Entitlement to service connection for prostate cancer, 
claimed as secondary to herbicide, asbestos or ionizing- 
radiation exposure.

3.  Entitlement to service connection for residuals of a 
tumor of the mandible, claimed as secondary to herbicide, 
asbestos or ionizing-radiation exposure.  

4.  Entitlement to service connection for a stomach 
condition, claimed as secondary to herbicide, asbestos or 
ionizing-radiation exposure.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1961 to November 1965.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania. 

The Veteran had a hearing before the Board in January 2007 
and the transcript is of record and was reviewed.  

In addition, the Board previously remanded the aforementioned 
claims for further evidentiary development in May 2007.  The 
Board notes that the development requested was only partially 
completed.  Specifically, the Board requested that the 
following information be obtained:  treatment records, dating 
from June 2003 to the present, from the Philadelphia, 
Pennsylvania VA Medical Center (VAMC); the Veteran's Official 
Military Personnel File; verification through Joint Service 
Records Research Center (JSRRC) of the Veteran's Vietnam 
service and exposure to herbicides, specifically Agent 
Orange; November 1964 to January 1965 unit records for the 
1611th Communication & Electronics Maintenance Squadron 
(CEMS); records from the Defense Finance Accounting Service 
regarding the Veteran's special pay status from November 1964 
to November 1965; and finally verification of the Veteran's 
exposure to asbestos and radiation.  The Board also requested 
that the Veteran be provided a VA examination for his claimed 
stomach condition to determine if any current stomach 
condition is related to the Veteran's in-service complaints 
and treatments for chronic constipation and stomach pains.  
As will be further explained in the Remand section below, the 
Board finds that this request was not completed and therefore 
must be remanded again.  See Stegall v. West, 11 Vet. App. 
268 (1998) (stating that a remand by the Board confers on the 
appellant, as a matter of law, the right to compliance with 
the remand orders).

As noted, the issue of entitlement to service connection for 
a stomach condition, claimed as secondary to herbicide, 
asbestos or ionizing-radiation exposure is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran is not shown to have been exposed to 
asbestos, herbicides, or ionizing radiation during service.

2.  A liver condition is not shown to have been present 
during the Veteran's military service, or for years 
thereafter, nor is this condition the result of any incident 
occurring during his military service, including his claimed 
exposure to radiation, herbicides, or asbestos.

3.  Prostate cancer is not shown to have been present during 
the Veteran's military service, or for years thereafter, nor 
is this condition the result of any incident occurring during 
his military service, including his claimed exposure to 
radiation, herbicides or asbestos.

4.  Residuals of a tumor of the mandible are not shown to 
have been present during the Veteran's military service, nor 
are any residuals the result of any incident occurring during 
his military service, including his claimed exposure to 
radiation, herbicides, or asbestos.


CONCLUSIONS OF LAW

1.  A liver condition was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
so incurred, to include as due to in-service exposure to 
radiation, herbicides, or asbestos.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.311 (2009).

2.  Prostate cancer was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
so incurred, to include as due to in-service exposure to 
radiation, herbicides, or asbestos.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.311 (2009).

3.  Residuals of a tumor of the mandible were not incurred in 
or aggravated by active military service, nor may they be 
presumed to have been so incurred, to include as due to in-
service exposure to radiation, herbicides, or asbestos.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.311 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2009); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
the letters dated in September 2003 and May 2008 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this regard, these letters advised the Veteran what 
information and evidence was needed to substantiate the 
claims decided herein.  These letters also requested that the 
Veteran provide enough information for the RO to request 
records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  

On March 3, 2006, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), which held that the 
VCAA notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The May 2008 letter 
provided this notice to the Veteran.  

The Board observes that the September 2003 letter was sent to 
the Veteran prior to the February 2004 rating decision.  The 
VCAA notice with respect to the elements addressed in this 
letter was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  VCAA notice in accordance with 
Dingess, however, was sent after the initial adjudication of 
the Veteran's claim.  Nevertheless, the Board finds this 
error nonprejudicial to the Veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In this regard, the 
notice provided in the May 2008 letter fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) (2007), 38 C.F.R. § 
3.159(b) (2009), and Dingess, supra, and after the notice was 
provided the case was readjudicated and a November 2009 
supplemental statement of the case (SSOC) was provided to the 
Veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 
Vet. App. 537 (2006) (a (supplemental) statement of the case 
that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).  

Therefore the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence in needed.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, as well as his identified VA and 
private medical treatment records.  38 U.S.C.A. § 5103A; 38 
C.F.R. 
§ 3.159.  As indicated in detail below, the RO has also 
completed all necessary development related to the Veteran's 
alleged in-service ionizing radiation exposure, herbicide 
exposure, and asbestos exposure.  See 38 C.F.R. §§ 3.307, 
3.309, 3.311 (2009).  Finally, the Board concludes that a 
medical opinion concerning the etiology of the conditions 
claimed on appeal is not required.

In making this determination, the Board notes that the 
Veteran has not established any in-service exposure to 
ionizing radiation, herbicides, or asbestos.  In addition, 
there is no treatment shown for a liver condition, prostate 
cancer, or a tumor of the mandible during service, or within 
the first post service year.  Moreover, there is no evidence 
of any of these conditions for many years after the Veteran's 
discharge from the service, and there is no indication that 
any claimed condition is associated with the Veteran's 
service, or any incident occurring therein, to include 
claimed exposure to ionizing radiation, herbicides or 
asbestos.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that 
VA did not err in denying service connection when the Veteran 
failed to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).  Finally, there is no indication in the 
record that additional evidence relevant to the issues being 
decided herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

The Veteran in this case is seeking entitlement to service 
connection for a liver disorder, prostate cancer, and a tumor 
of the mandible.  He attributes all of these conditions to 
in-service exposure to ionizing radiation, herbicides, and 
asbestos.  The Veteran claims that he was exposed to 
microwave radiation while performing his duties as a radio 
repairman.  The Veteran further claims that he was exposed to 
herbicides and asbestos while working on aircraft that 
contained asbestos and herbicides.  Specifically, the Veteran 
noted at his January 2007 hearing that the airplanes in which 
he repaired radios on were insulated with asbestos.  He was 
exposed to herbicides that had leaked into the wiring and 
cables on the airplanes in which he repaired radios both in 
the United States and on claimed temporary duty in Vietnam.  
Additionally, the Veteran claims exposure to herbicides while 
on temporary duty in Vietnam.  The Veteran was assigned to 
the 1611th Communication & Electronics Maintenance Squadron 
(CEMS).  The Veteran was stationed at McGuire Air Force Base 
in Trenton, New Jersey, but claims to have been sent for 
approximately 25 missions to other Air Force bases in the 
U.S. and, on temporary duty assignments to Saigon, Vietnam, 
to work on repairing radios in airplanes.  

At his January 2007 hearing, the Veteran testified that he 
was sent on various temporary duty assignments in 1965 to 
various Air Force bases in the U.S and to Saigon, Vietnam, to 
repair radio equipment inside various airplanes.  The Veteran 
stated that he was exposed to the asbestos in the insulation 
of the plane when he had to repair cables and wiring in order 
to make repairs on the radio equipment.  See Hearing 
Transcript, p. 3.  His exposure to herbicides occurred while 
working on cables and wires that ran the length of the floor 
of the plane that had become saturated with herbicides and 
Agent Orange leaked from barrels transported on the aircraft.  
See Hearing Transcript, p. 12.  The Veteran was exposed to 
microwave radiation while working on the Wave guide, a 
Doppler search radar in the nose of the plane that, according 
to the Veteran, gave off microwave rays.  See Hearing 
Transcript, p. 12.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases will be 
presumed if they are manifest to a compensable degree within 
the year after active service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).
In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

I. Herbicide Exposure

There are statutory presumptions and VA regulations 
implementing them, that are intended to allow service 
connection for certain diseases when the evidence might 
otherwise not indicate service connection is warranted.  See 
38 C.F.R. § 3.303(d) (2008).  In the case of a Veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era, namely from 
February 28, 1961, to May 7, 1975, VA regulations provide 
that he shall be presumed to have been exposed during such 
service to an herbicide agent, including Agent Orange, unless 
there is affirmative evidence to establish that the Veteran 
was not exposed to any such agent during that service.  38 
C.F.R. § 3.307(a)(6)(iii) (2009).  The following diseases 
shall be service connected if the Veteran was exposed to an 
herbicide agent during active service, even though there is 
no record of such disease during service, and provided 
further that the requirements of 38 C.F.R. § 3.307(d) (2009) 
are satisfied:  chloracne or other acneform disease 
consistent with chloracne if manifest to a degree of 10 
percent within one year of date of last exposure, type II 
diabetes mellitus, Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, certain respiratory cancers, and soft tissue 
sarcoma.  38 C.F.R. § 3.309(e) (2009).  

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).  
Initially, the Board notes that the Veteran's claimed liver 
disorder and tumor of the mandible are not conditions to 
which the presumption applies.  The Board acknowledges, 
however, that the Veteran's claimed prostate cancer is one of 
the diseases for which the presumption applies, however, for 
the reasons stated below the presumption does not apply in 
this instance.  

General Counsel Opinion, VAOPGCPREC 27-97 (July 23, 1997), 
stated that claimants must demonstrate actual duty or 
visitation in the Republic of Vietnam to have qualifying 
service sufficient to raise the presumption of exposure to 
Agent Orange.  Service in a deep water naval vessel in waters 
off the shore of the Republic of Vietnam does not constitute 
service in the Republic of Vietnam.  See VAOPGCPREC 27-97 
(O.C.G. Prec. 27-97).  However, 'service in the Republic of 
Vietnam' includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  See 38 C.F.R. §§ 
3.307(a)(6)(iii), 3.313(a).  See also Haas v. Peake, 525 F.3d 
1168 (Fed. Cir. 2008) (upheld VA's requirement that a 
claimant must have been present within the land borders of 
Vietnam at some point in the course of his or her military 
duty in order to be entitled to the presumption of herbicide 
exposure under 38 U.S.C. 
§ 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii)).  See also 
38 C.F.R. § 3.313 (2008).

The Board acknowledges that the Veteran does not claim that 
he was stationed in Vietnam, but rather that his trips to 
Vietnam were temporary duty assignments.  The Veteran 
contends that he made an estimated 12 trips in to Vietnam to 
work on aircraft in Saigon.  However, the record does not 
indicate that the Veteran ever set foot in Vietnam according 
to the National Personnel Records Center (NPRC).  Although it 
is noted that departure and arrival of individual unit 
members and aircraft flight paths are not included in unit 
histories, the U.S. Armed Services Center for Unit Records 
Research was unable to document or verify that the Veteran 
had missions to Vietnam.  Finally, the Veteran's Official 
Military Personnel File (OMPF) does not indicate that the 
Veteran was assigned to duty in Vietnam.  Indeed the file 
indicates that the Veteran was stationed at Lackland Air 
Force Base in Texas from November 1961 to December 1961; 
Keesler Air Force Base in Mississippi from December 1961 to 
February 1962; McGuire Air Force Base in New Jersey from 
October 1962 to November 1965; and finally Headquarters Air 
Reserve Records Center (CONAC) in Denver, Colorado.

Additionally, the NPRC reported that there is no evidence 
that the Veteran was exposed to herbicides.  The U.S. Armed 
Service Center for Unit Records Research was also unable to 
document or verify that Agent Orange damaged any aircraft.  . 

The Board notes that the Veteran provided PDY payment 
statements from the Social Security Administration indicating 
that his salary increased temporarily for certain periods of 
time.  The Veteran claims that these increases were based on 
temporary duty assignments to other Air Force bases in the 
U.S. to repair radio equipment inside airplanes.  The Veteran 
noted at his hearing that these payments did not apply to his 
trips to Vietnam, but just to verify that he did have 
temporary duty assignments for which he was given extra pay 
for expenses.  The RO requested the Veteran's Mater Military 
Pay Account (MMPA) records from the Defense Finance and 
Accounting Service-Denver Center Records Management Office 
(DFAS-RSAB/DE), however the records for the period of 1964 to 
1965 were unable to be located.  The Board acknowledges that 
the Veteran's pay did increase slightly for various periods, 
however, these pay statements do not indicate why the 
Veteran's pay increased and they are not sufficient to verify 
that the Veteran had temporary duty assignments to any where 
in the U.S. or in Vietnam as they merely note that the 
Veteran was in the Air Force at the time of payment.

Therefore, while the Veteran is suffering from prostate 
cancer, which is included as one of the presumptive diseases 
for herbicide, there is no evidence that the Veteran ever 
served in-country in Vietnam or that he was exposed to 
herbicides.  Additionally, the Board notes that the Veteran's 
liver condition and residuals of a tumor of the mandible are 
not included as presumptive diseases for herbicide exposure.  
As such, the Board finds that the Veteran cannot be service 
connected for prostate cancer, a liver condition, or 
residuals of a tumor of the mandible as due to herbicide 
exposure.  

II.  Asbestos Exposure

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary of VA 
promulgated any regulations in regard to such claims. VA has, 
however, issued a circular on asbestos-related diseases.  DVB 
Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) 
provides guidelines for considering compensation claims based 
on exposure to asbestos.  The DVB circular was subsumed 
verbatim as § 7.21 of Adjudication Procedure Manual, M21-1, 
Part VI. (This has now been reclassified in a revision to the 
Manual at M21- 1MR, Part IV, Subpart ii, Chapter 2, Section 
C.)  See also VAOPGCPREC 4-00 (Apr. 13, 2000).

The adjudication of a claim for service connection for a 
disability resulting from asbestos exposure should include a 
determination as to whether or not: (1) service records 
demonstrate the Veteran was exposed to asbestos during 
service; (2) development has been accomplished sufficient to 
determine whether or not the Veteran was exposed to asbestos 
either before or after service; and (3) a relationship exists 
between exposure to asbestos and the claimed disease in light 
of the latency and exposure factors.  M21-1MR, Part IV, 
Subpart ii, Chapter 2, Section C, Subsection (h).

In this regard, the M21-1 MR provides the following non- 
exclusive list of asbestos-related diseases/abnormalities: 
asbestosis, interstitial pulmonary fibrosis, tumors, 
effusions and fibrosis, pleural plaques, mesotheliomas of 
pleura and peritoneum, lung cancer, bronchial cancer, cancer 
of the larynx, cancer of the pharynx, cancer of the 
urogenital system (except the prostate), and cancers of the 
gastrointestinal tract.  See M21-1 MR, part VI, Subpart ii, 
Chapter 2, Section C, 9 (b).

The M21-1 MR also provides the following non-exclusive list 
of occupations that have higher incidents of asbestos 
exposure: mining, milling, work in shipyards, insulation 
work, demolition of old buildings, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, and manufacture and 
installation of roofing and flooring materials, asbestos 
cement sheet and pipe products, and military equipment.  See 
M21-1 MR, part VI, Subpart ii, Chapter 2, Section C, 9 (f).

As noted above, the Veteran contends that he was exposed to 
asbestos that was in the insulation of the planes in which he 
repaired radios.  The Board notes that the RO requested 
records indicating exposure to Asbestos.  The Veteran's 
record does not indicate that he was exposed to asbestos, nor 
does his military occupational specialty indicate that he had 
an occupation that had a higher incidence of asbestos 
exposure.  Additionally, while the Board notes that the 
Veteran does have residuals of tumors of the mandible and 
that tumors are listed as part of the non-exclusive list for 
asbestos-related diseases, there is no indication in the 
medical records that the Veteran's residuals of a tumor in 
the mandible is related to asbestos exposure.  In Dyment v. 
West, 13 Vet. App. 141, 145 (1999), the United States Court 
of Appeals for Veterans Claims (Court) found that provisions 
in former paragraph 7.68 (predecessor to paragraph 7.21) of 
VBA Manual M21-1, Part VI, did not create a presumption of 
exposure to asbestos.  Medical-nexus evidence is required in 
claims for asbestos-related disease related to alleged 
asbestos exposure in service.  See VAOGCPPREC 04-00.

The diseases typically associated with asbestos exposure 
affect the lungs and digestive tract.  With regard to whether 
the Veteran suffers from any lung disorder, as is typical 
with asbestos exposure, the Veteran stated at his January 
2007 hearing that he does not have any lung disorder.  The 
Board notes that there is no indication in the medical 
records that the Veteran's liver condition or prostate cancer 
is related to asbestos exposure.  Indeed with regard to the 
prostate cancer, diseases of the prostate are specifically 
noted not to be associated with asbestos exposure.  As such 
the Board finds that the Veteran is not entitled to service 
connection for prostate cancer, a liver condition, or 
residuals of a tumor of the mandible as due to asbestos 
exposure.  

III.  Ionizing and Microwave Radiation Exposure

Service connection for a disability claimed to be 
attributable to exposure to ionizing radiation, during 
service can be demonstrated by various methods.  See Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).

First, there are specific diseases which may be presumptively 
service-connected if manifest in a radiation-exposed Veteran.  
A 'radiation-exposed Veteran' is defined by 38 C.F.R. § 
3.309(d)(3) as a Veteran who, while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  'Radiation-risk 
activity' is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan or Nagasaki, Japan by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; internment as a prisoner of war 
(or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946; or the Veteran's presence at certain specified 
additional locations.  See 38 C.F.R. 
§ 3.309(d)(3).

In applying this statutory presumption, there is no 
requirement for documenting the level of radiation exposure.  
The presumptively service-connected diseases specific to 
radiation-exposed Veterans are the following:  leukemia 
(other than chronic lymphocytic leukemia), cancer of the 
thyroid, cancer of the breast, cancer of the pharynx, cancer 
of the esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary gland, cancer of the urinary tract, bronchiolo-
alveolar carcinoma, cancer of the bone, cancer of the brain, 
cancer of the colon, cancer of the lung, and cancer of the 
ovary.  38 C.F.R. § 3.309(d)(2).

After reviewing the evidence of record, the Board finds that 
the Veteran is not shown to be a 'radiation-exposed Veteran' 
as that term is defined in 38 C.F.R.
§ 3.309(d)(3).  Moreover, a liver condition, prostate cancer, 
and residuals of a tumor of the mandible are not listed as 
conditions warranting presumptive service connection for 
radiation-exposed Veterans.  38 C.F.R. § 3.309(d)(2).  The 
Board does note that liver cancer is a presumptive disease, 
however, the Veteran is not diagnosed with liver cancer, but 
rather the Veteran suffers from an enlarged liver.  As such, 
service connection for a liver condition, prostate cancer, 
and residuals of a tumor of the mandible, is not warranted 
under this presumption.

The second avenue of recovery is found under 38 C.F.R. § 
3.311(b)(2).  This provision provides that certain listed 
'radiogenic' diseases found 5 years or more after service in 
an ionizing-radiation-exposed Veteran may be service 
connected if the VA Undersecretary for Benefits determines 
that they are related to ionizing radiation exposure while in 
service or if they are otherwise linked medically to ionizing 
radiation exposure while in service.  

Pursuant to 38 C.F.R. § 3.311(b)(2), radiogenic diseases 
include the following: all forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia, thyroid cancer, breast 
cancer, lung cancer, bone cancer, liver cancer, skin cancer, 
esophageal cancer, stomach cancer, colon cancer, pancreatic 
cancer, kidney cancer, urinary bladder cancer, salivary gland 
cancer, multiple myeloma, posterior subcapsular cataracts, 
non-malignant thyroid nodular disease, ovarian cancer, 
parathyroid adenoma, tumors of the brain and central nervous 
system, cancer of the rectum, lymphomas other than Hodgkin's 
disease, prostate cancer, and any other cancer.  38 C.F.R. § 
3.311(b)(2).  A disease is also considered a radiogenic 
disease where competent scientific or medical evidence that 
the claimed condition is a radiogenic disease is received.  
See 38 C.F.R. § 3.311(b)(4).  

In this regard, the Veteran suffers from residuals of a tumor 
of the mandible, which has been specifically diagnosed as a 
recurrent ameloblastoma.  Ameloblastoma is a generally benign 
tumor often occurring in the mandible.  There is no evidence 
of record that the Veteran's tumor has been found to be 
malignant.  As such, the Board finds that the Veteran's tumor 
of the mandible is not a radiogenic disease.  Therefore, as 
neither an enlarged liver nor a recurrent ameloblastoma of 
the left mandible are shown to be radiogenic diseases as 
defined in 38 C.F.R. § 3.311(b)(2), and given that there is 
no competent evidence of record suggesting that either of 
these conditions is a radiogenic disease, service connection 
for a liver condition and residuals of a tumor of the 
mandible, as due to in-service exposure to ionizing 
radiation, must be denied.  See 38 C.F.R. § 3.311(b)(4).  
However, the Board notes that the Veteran has been diagnosed 
with prostate cancer, which is a radiogenic disease.  

The Veteran stated at his January 2007 hearing, his exposure 
to radiation occurred while working on radio equipment and 
wiring including some equipment that would put him in contact 
with Wave guide Doppler radar equipment, all of which emitted 
microwave radiation.  The Court of Appeals for Veterans 
Claims has taken judicial notice that such radio equipment 
emits microwave-type non-ionizing radiation.  Rucker v. 
Brown, 10 Vet. App. 67, 69, 71-2 (1997) (citing The Microwave 
Problem, Scientific American, September 1986; Effects upon 
Health of Occupational Exposure to Microwave Radiation 
(RADAR), American Journal of Epidemiology, Vol. 112, 1980; 
and Biological Effects of Radiofrequency Radiation, United 
States Environmental Protection Agency, September 1984.

The evidence supports that the Veteran was a technician who 
worked on radio equipment while on active duty service.  
Indeed, according to his DD-214, the Veteran's military 
occupational specialty (MOS) was listed as radio repairman.  
Such equipment does not emit ionizing radiation, but rather, 
as even the Veteran asserts, microwave radiation.  As such, 
the Board finds that the provisions associated with 38 C.F.R. 
§ 3.311 requiring further development with the presence of a 
radiogenic disease (i.e. prostate cancer) are not applicable 
in this instance as the Veteran was not exposed to ionizing 
radiation.  

While the Board finds that the Veteran was not exposed to 
ionizing radiation, it is conceded that he was exposed to 
microwave radiation and as such, the Board must determine 
whether the Veteran is entitled to service connection as a 
result of exposure to microwave radiation.  The Board notes 
initially that there is no presumption for microwave 
radiation exposure.  The Veteran has provided no evidence 
that his claimed disabilities are the result of microwave 
radiation.  Additionally, there is no competent medical 
evidence of record that the Veteran's liver condition, 
prostate cancer or residuals of a tumor of the mandible are 
etiologically related to microwave radiation exposure.  As 
such, the Board finds that the Veteran is not entitled to 
service connection for a liver condition, prostate cancer or 
residuals of a tumor of the mandible as a result of microwave 
radiation exposure.  

Finally, the Board notes the Veteran's statements that he 
suffers from prostate cancer, a liver condition, and 
residuals of a tumor of the mandible that are related to his 
active duty service due to in-service exposure to microwave 
radiation, ionized radiation, herbicides, and and/or 
asbestos, and while the Veteran as a lay person is competent 
to provide evidence regarding any symptomatology, he is not 
competent to provide evidence regarding diagnosis, including 
the severity of a disease or disorder, or etiology.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 
3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence).  See also Robinson v. 
Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (confirming that, 
'in some cases, lay evidence will be competent and credible 
evidence of etiology').  However, the possibility of a causal 
relationship between a disability and exposure to microwave 
radiation, ionized radiation, herbicides, and asbestos 
requires specialized training for a determination as to 
causation, and is therefore not susceptible of lay opinions 
on etiology.  Only a medical professional can provide 
evidence regarding etiology of a disease or disorder.  Thus, 
the Veteran's statements are afforded no probative value with 
respect to the medical question of whether his claims are 
related to any exposure to microwave radiation, ionized 
radiation, herbicides or asbestos that the Veteran might have 
suffered while in service.

Under these circumstances, the Board concludes that the 
Veteran was not exposed to microwave radiation, ionizing 
radiation, herbicides or asbestos during service.  Thus, 
service connection for the claims on appeal, due to microwave 
radiation, ionizing radiation, herbicides, and/or residuals 
of a tumor of the mandible, is not warranted.  As such, the 
Board will limit its analysis to a direct service connection 
as required by Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).



IV.  Direct Service Connection

As noted above, in order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in- service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).

A.  Liver Condition

The Board notes that the Veteran is currently diagnosed with 
a hepatomegaly as evidenced by an ultra-sound done in June 
2003.  The report associated with the ultra-sound revealed 
that the Veteran suffers from an enlarged liver with 
presumably fatty infiltration.  As such the Board finds that 
the Veteran does have a current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).

While the Veteran does have a current disability there is no 
competent evidence that the Veteran suffered from any liver 
condition while in-service.  Indeed, the Veteran's service 
treatment records are devoid of any mention of a liver 
condition and his June 1965 separation examination lists the 
Veteran's endocrine system as normal.

A review of the evidence does not support the claim of 
service connection for a liver disorder on a direct basis.  
The Veteran's service treatment records are negative for any 
liver disorder, and there is no medical evidence that this 
disorder is related to his military service.  In making this 
determination, the Board points out that the first evidence 
of the Veteran having been diagnosed with a liver condition 
appears in 2003, over thirty-five years after his discharge 
from the service.  This gap in the evidentiary record 
preponderates strongly against this claim on the basis of 
continuity of symptomatology.  See Mense v. Derwinski, 1 Vet. 
App. 354 (1991).  The Board may consider in its assessment of 
a service connection claim the passage of a lengthy period of 
time wherein the Veteran has not complained of the maladies 
at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).

Moreover, there is no medical evidence of record that the 
Veteran's liver condition is related to his military service.  
Indeed the Veteran stated at his January 2007 travel board 
hearing that there is no evidence that his liver condition is 
related to his active duty service.

Finally the Board notes the Veteran's statements that he 
suffers from a liver condition and while the Veteran as a lay 
person is competent to provide evidence regarding injury and 
symptomatology, he is not competent to provide evidence 
regarding diagnosis, including the severity of a disease or 
disorder, or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Lay statements may be competent to support a 
claim for service connection by supporting the occurrence of 
lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
However only a medical professional can provide evidence of a 
diagnosis or etiology of a disease or disorder.  Thus, the 
Veteran's statements are afforded no probative value with 
respect to the medical question of whether his liver 
condition is related to his active duty service.

With consideration of all of the above, while the Veteran 
does have a current disability, there is no evidence that the 
Veteran suffered from a liver condition while on active duty 
and in the absence of competent medical evidence that the 
Veteran's liver condition is related to his military service, 
the preponderance of the evidence is against the Veteran's 
claim for service connection for a liver condition.  As such, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

B.  Prostate Cancer

Initially, the Board acknowledges that the Veteran was 
diagnosed with prostate cancer in May 2005 according to VAMC 
treatment records.  As such the Board finds that the Veteran 
does have a current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).

While the Veteran does have a current disability there is no 
competent evidence that the Veteran suffered from prostate 
cancer while in-service.  Indeed, the Veteran's service 
treatment records are devoid of any mention of prostate 
cancer and his June 1965 separation examination lists the 
Veteran's anus and rectum as normal specifically noting that 
a digital examination of the prostate and rectum produced 
normal results.  

A review of the evidence does not support the claim of 
service connection for prostate caner on a direct basis.  The 
Veteran's service treatment records are negative for this 
disorder, and there is no medical evidence that this disorder 
is related to his military service.  In making this 
determination, the Board points out that the first evidence 
of the Veteran having been diagnosed with any disorder 
associated with the prostate occurred in 2003 with a 
diagnosis of benign hypertrophy of the prostate gland and as 
noted above the Veteran was not diagnosed with prostate 
cancer until 2005.  Even giving the Veteran the benefit of 
the doubt his first diagnosis is over thirty-five years after 
his discharge from the service.  This gap in the evidentiary 
record preponderates strongly against this claim on the basis 
of continuity of symptomatology.  See Mense v. Derwinski, 1 
Vet. App. 354 (1991).  The Board may consider in its 
assessment of a service connection claim the passage of a 
lengthy period of time wherein the Veteran has not complained 
of the maladies at issue.  See Maxson v. West, 12 Vet. App. 
453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).

Moreover, there is no medical evidence of record that the 
Veteran's prostate cancer has been determined by any medical 
professional to be related to his military service.  

Finally the Board notes the Veteran's statements that he 
suffers from prostate cancer and while the Veteran as a lay 
person is competent to provide evidence regarding injury and 
symptomatology, he is not competent to provide evidence 
regarding diagnosis, including the severity of a disease or 
disorder, or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Lay statements may be competent to support a 
claim for service connection by supporting the occurrence of 
lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
However only a medical professional can provide evidence of a 
diagnosis or etiology of a disease or disorder.  Thus, the 
Veteran's statements are afforded no probative value with 
respect to the medical question of whether his prostate 
cancer is related to his active duty service.

With consideration of all of the above, while the Veteran 
does have a current disability, there is no evidence that the 
Veteran suffered from prostate cancer while on active duty 
and in the absence of competent medical evidence that the 
Veteran's prostate cancer, is related to his military 
service, the preponderance of the evidence is against the 
Veteran's claim for service connection for prostate cancer.  
As such, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

C.  Residuals of a Tumor of the Mandible

Initially, the Board acknowledges that the Veteran was 
diagnosed with a recurrent ameloblastoma of the left mandible 
body area in an April 2003 VAMC treatment report.  The Board 
notes that a private consultation report dated April 2002, 
indicates that the Veteran had previously had surgery 
associated with the tumor in his mandible.  The Board also 
notes that the Veteran stated that he has had issues with a 
tumor in his mandible since 1969.  As such the Board finds 
that the Veteran does have a current disability.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 
12 Vet App. 341, 346 (1999).

While the Veteran does have a current disability there is no 
competent evidence that the Veteran suffered from residuals 
of a tumor of the mandible while in-service.  Although the 
Board does acknowledge that the Veteran did have dental 
treatment while in service, there is no indication that he 
was treated for a tumor of the mandible.  Indeed, the 
Veteran's service treatment records are devoid of any mention 
of a tumor of the mandible or any residuals and his June 1965 
separation examination lists the Veteran's mouth and throat 
as normal.  

A review of the evidence does not support the claim of 
service connection for residuals of a tumor of the mandible 
on a direct basis.  The Veteran's service treatment records 
are negative for this disorder, and there is no medical 
evidence that this disorder is related to his military 
service.  

Finally the Board notes the Veteran's statements that he 
suffers from residuals of a tumor of the mandible and while 
the Veteran as a lay person is competent to provide evidence 
regarding injury and symptomatology, he is not competent to 
provide evidence regarding diagnosis, including the severity 
of a disease or disorder, or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 
3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  However only a medical professional can 
provide evidence of a diagnosis or etiology of a disease or 
disorder.  Thus, the Veteran's statements are afforded no 
probative value with respect to the medical question of 
whether his residuals of a tumor of the mandible are related 
to his active duty service.

With consideration of all of the above, while the Veteran 
does have a current disability, there is no evidence that the 
Veteran suffered from residuals of a tumor of the mandible 
while on active duty and in the absence of competent medical 
evidence that the Veteran's residuals of a tumor of the 
mandible are related to his military service, the 
preponderance of the evidence is against the Veteran's claim 
for service connection for residuals of a tumor of the 
mandible.  As such, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to service connection for a liver condition, 
claimed as secondary to herbicide, asbestos or ionizing- 
radiation exposure is denied.

Entitlement to service connection for prostate cancer, 
claimed as secondary to herbicide, asbestos or ionizing- 
radiation exposure is denied.

Entitlement to service connection for residuals of a tumor of 
the mandible, claimed as secondary to herbicide, asbestos or 
ionizing-radiation exposure is denied.


REMAND

As noted in the INTRODUCTION above, this appeal was remanded 
in May 2007 with instructions to the AOJ to provide the 
Veteran with a VA examination to determine whether any 
current stomach condition is related to stomach issues 
suffered in service. 

A remand by the Board confers on the appellant, as a matter 
of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268 (1998). Where the remand 
orders of the Board are not complied with, the Board itself 
errs in failing to ensure compliance.  As such, another 
remand, with ensuing delay, is unfortunately required.

In this case, the service medical records do indicate 
continuous complaints and treatments for chronic constipation 
and ulcer as well as at least one specific complaint of lower 
abdominal 'crampy' pain with constipation.  Currently, the 
Veteran is diagnosed with gastro-esophageal reflux disease 
(GERD) and possibly an ulcer.  The pre- and post- service 
medical records are not dispositive, but they are enough to 
raise the possibility that the claimed stomach condition 
could be related to his in-service stomach complaints, such 
as to mandate obtaining a medical opinion.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).  A VA examination is 
indicated for the Veteran's stomach condition.
The Board recognizes a duty to provide a VA examination when 
the record lacks evidence to decide the Veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  38 C.F.R. § 
3.159(c)(4)(i) (2009); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The Board acknowledges that a request 
for an examination was made in August 2009, but there is no 
indication in the file whether the examination was ever 
scheduled or conducted.  In consideration of the foregoing 
criteria, the Board finds that the Veteran should be afforded 
an examination that includes a nexus opinion that addresses 
the existence and etiology of any current stomach disorder.  

Accordingly, the case is REMANDED for the following action:

1.	After the above evidence is obtained, 
to the extent available, schedule the 
Veteran for an appropriate VA 
examination for his claimed stomach 
condition.  The physician should 
provide an opinion as to whether it is 
at least as likely as not that any 
current stomach condition is related to 
the Veteran's in-service complaints and 
treatments for chronic constipation and 
stomach pains.  The claims folder must 
be reviewed by the examiner and the 
examiner should provide a complete 
rationale for any opinion given.  

It would be helpful if the examiner 
would use the following language, as 
may be appropriate: 'more likely than 
not' (meaning likelihood greater than 
50%), 'at least as likely as not' 
(meaning likelihood of at least 50%), 
or 'less likely than not' or 'unlikely' 
(meaning that there is a less than 50% 
likelihood).  The term 'at least as 
likely as not' does not mean 'within 
the realm of medical possibility.'  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  

2.	After completion of the above, and any 
other development deemed necessary, 
review the expanded record and 
determine if the Veteran has submitted 
evidence sufficient to warrant 
entitlement to the benefits sought.  
Unless the benefits sought on appeal 
are granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case (SSOC) and 
afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


